524 Pa. 332 (1990)
572 A.2d 2
COMMONWEALTH of Pennsylvania
v.
Terrence McCRACKEN, Jr., Appellant.
Supreme Court of Pennsylvania.
Argued December 14, 1989.
Decided March 26, 1990.
John G. McDougall, Philadelphia, for appellant.
Dennis McAndrews, Asst. Dist. Atty., for appellee.
Before NIX, C.J., and LARSEN, FLAHERTY, McDERMOTT, ZAPPALA and PAPADAKOS, JJ.

ORDER
PER CURIAM:
Order affirmed.
NIX, C.J., files a dissenting opinion.
NIX, Chief Justice, dissenting.
Evidence of an admission by an alleged co-conspirator of his commission of the specific crime for which a defendant is charged is not merely cumulative of a general defense *333 theory implicating the co-conspirator in other similar crimes. See Commonwealth v. Tervalon, 463 Pa. 581, 345 A.2d 671 (1975). The after-discovered evidence here would be likely to change the result of this case in light of the conflicting evidence presented at trial. I, therefore, dissent.